Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jun. 9, 2022. Claims 1, 2, 4-11, 15-18, 24-26, 30, 35, 38, 40, 48-50, 52 and 53 are pending. Claims 6-8, 15-18, 24-26, 30, 35, 38, 40, 48-50, 52 and 53 are withdrawn. Claims 1-2, 4-5 and 9-11 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1-2 and 4-11), directed to a Farmington virus comprising a nucleic acid that is capable of expressing a tumor associated antigen or an epitope thereof, in the reply filed on Jun. 9, 2022, is acknowledged. For the species election requirement, Applicants elect 1) a foreign antigen for tumor-associated antigen, and 2) a DNA virus as a prime. 
Accordingly, claims 15-18, 24-26, 30, 35, 38, 40, 48-50, 52 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claims 6-8 are withdrawn as being directed to a non-elected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan et al. (US 2019/0321400 A1, published on Oct. 24, 2019; PCT filed on Jun. 23, 2017, claiming priority to US provisional application No. 62/354,506 filed on Jun. 24, 2016).
The base claim 1 is drawn to a Farmington virus comprising a nucleic acid that is capable of expressing a tumour associated antigen or an epitope thereof. Claims 4-5 further specify that the tumour associated antigen is a foreign antigen, and more specifically, an HPV E6 or E7 antigen. 
Wan teaches an invention relating to a method for treating cancer comprising a combination of adoptive transfer of tumor antigen specific CD8+ T cells and an oncolytic virus vaccine targeting the same antigen. See e.g. Abstract. 
Wan teaches that any replication-competent oncolytic virus expressing a tumor antigen may be administered according to the combination therapy described therein; that the replicative oncolytic virus can be a rhabdovirus such as a VSV or a Maraba rhabdovirus that comprises one or more genetic modifications to increase selectivity of the virus for cancer cells; and that the replicative oncolytic virus vaccine may be administered by intravenous (IV), intramuscular (IM), intraperitoneal (IP), or intratumoral (IT) routes. See e.g. [0025-0026]. Wan teaches that the oncolytic rhabdovirus expressing a tumor antigen of the combination can be a wild type or recombinant vesiculovirus, or a wild type or recombinant non-vesiculovirus such as Muir Springs, Farmington, or Bahia Grande virus, or variants thereof. See e.g. [0060]. 
Wan teaches that suitable antigens that may be expressed by the oncolytic virus may include oncofetal antigens such as alphafetoprotein (ALF) and carcinoembryonic antigen (CEA), surface glycoproteins such as CA 125, oncogenes such as Her2, melanoma-associated antigens such as dopa chrome tautomerase (OCT), GPl 00 and MART-I, cancer-testes antigens such as the MAGE proteins and NY-ESO-1 , viral oncogenes such as HPV E6 and E7, and proteins ectopically expressed in tumors that are usually restricted to embryonic or extraembryonic tissues such as PLAC1 or a variant of a tumor-associated antigen. See e.g. [0070].
Accordingly, Wan teaches a recombinant oncolytic virus expressing a tumor antigen that can be used in cancer treatment by administering to a subject. It teaches that the oncolytic virus can be a rhabdovirus, such as a Farmington virus. It further teaches that the tumor antigen expressed by the oncolytic virus can be a foreign antigen such as HPV E6 or E7.
Regarding claim 2, Wan is silent on if Farmington virus has the genomic backbone encoding a protein having at least 90% sequence identity with any of SEQ ID NOs: 3-7. SEQ ID NOs: 3-7 represent Farmington virus gene products N, P, M, G and L proteins, respectively. See e.g. NC_025253.1 (Farmington virus strain CT 114, complete genome, dated Aug. 13, 2018). NC_025253.1, disclosing a Farmington virus genome encoding viral proteins that comprise SEQ ID NOs: 3-7 (or at least 90% identical to SEQ ID NOs: 3-7), serves as evidence that a Farmington virus as taught in Wan comprises a viral genome backbone comprising sequence encoding at least one gene product that is at least 90% identical to SEQ ID NOs: 3-7.
Regarding claims 10-11, the additional limitations of these two claims do not further limit the structural and/or functional properties of the Farmington virus as claimed.
Accordingly, Wan teaches each and every aspect of claims 1-2, 4-5 and 9-11.     

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648